Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 7-9, 13-17, 19, 20, 23-26, 28-34, 37, 38 rejected under 35 U.S.C. 103 as being unpatentable over Radford: 20020144276 hereinafter Rad and further in view of Paul: 20180192142.
Regarding claim 1, 13, 20
A user device, method and coded instructions operative of one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations (Rad: Abstract: delivery of media content at a plurality of rates and formats based on network conditions) comprising: 
receiving, by the user device from a server, a plurality of content items to be presented in a stream on the user device (Rad: ¶ 17-35, fig 1, 2: based on a user request for content, system receives requested content type based on a determined connection speed and presents same to a user, the content items requested iteratively and presented to a user subsequently), 
wherein a content item of the plurality of content items references video content (Rad: ¶ 17-35, fig 1, 2: user request comprises a request for streaming audio/video content); 
presenting, by the user device, the each/any of the requested content items (Rad: ¶ 17-35, fig 1, 2: content items presented to a user in a user interface window); 
receiving, by the user device, a selection of a user interface element of the content item occurring in the presented message stream, wherein the selection represents a user request to present the video content within the content item in the presented message stream (Rad: ¶ 17-35, fig 1, 2: such as by operation of transport controls of figure 2); 
determining, by the user device based on device conditions, network conditions, or both, that video data corresponding to the user request to play the video content within the 
in response to determining that the video data corresponding to the user request to play the video content within the content item in the presented stream should not be played on the user device, obtaining, from the server, audio data of the video content and presenting still content within the content item in the presented message stream while playing the audio data of the video content on the user device (Rad: ¶ 17-35, fig 1, 2: quality conditions below a certain threshold presents still image and audio only content to a user); 
determining that an increase in network bandwidth is sufficient to stream video data of the video content referenced by the content item (Rad: ¶ 17-35, fig 1, 2: system adaptively provides for increase/decrease of service level based on detected network conditions);
 in response, requesting, by the user device from the server, the video data for the video content referenced by the content item (Rad: ¶ 17-35, fig 1, 2: in response to a higher quality of service system operates to request a video stream); 
computing a location in the video content corresponding to how much audio-only data has been presented on the user device (Rad: ¶ 17-35, fig 1, 2: system determines position in video from which to deliver the subsequent file in response to the request for a video stream issued in response to a detected higher quality of service); and 
initiating presentation, within the content item in the presented stream, of the video data from the computed location in the video content corresponding to how much audio-only data has been presented on the user device (Rad: ¶ 17-35, fig 1, 2: system caches current 
Rad does not explicitly teach the server and client performing the claimed subject matter with respect to a messaging or social media platform suitable to deliver a plurality of content items to be presented in a message stream.
In a related field of endeavor Paul teaches:
A system and method for presenting a social media message feed (Paul: ¶ 2, 3, 77: media presented as a portion of in wall posts, message feeds, etc. comprising an aggregation of messages by users of the system) further comprising
receiving, by the user device from a messaging platform, a plurality of content items to be presented in a message stream on the user device (Paul: ¶ 45-61, 69, 70; Figs 4-6: client system receives media from a social networking system server to be presented in concert with a stream of messages, posts, etc.),  
wherein a content item of the plurality of content items references video content Paul: ¶ 41-66, 69, 70; Fig 7A, 7B: system stores audio and video data in separable manner sufficient to present a first content item referencing video content acquired from a server and live broadcast into visual representation field 512 and delivered in concert with audio content wherein the video content is separable from the audio content and the server adapts to network conditions to deliver audio only content); 
presenting, by the user device, the plurality of content items in a message stream (Paul: ¶ 2, 45-61, 69, 70-83; Figs 4-6: clients display a sequence of messages, posts, etc. in this way a plurality of content items is made available to a user as a series of wall posts, etc. as a series of messages on a social media system such that a user can post and receive messages, post 
wherein a user interface element operates to playback the video content referenced by the first content item (Paul: ¶ 54-57, 62-66, 79, 98-107; Fig 4, 5B, 7A, 7B, 8-10:  a request to access a broadcast session sent to a server by a viewing client device in the form of invocation of a live stream or an indicia that the user would prefer the playback of video); 
determining, by the user device based on device conditions, network conditions, or both, that video data corresponding to the user request to play the video content within the content item in the presented message stream should not be played on the user device (Paul: ¶ 54-57, 62-66, 79, 98-107; Fig 4, 5B, 7A, 7B, 8-10: data usage determination upon a client device of a viewing user drives delivery and playback of audio only content in response to a user selection of a video stream or an audio only stream by selection of a first user interface element which indicates a user request to present audio and video and/or selection of a second user interface element indicates a user request to present audio only or audio and an image or animation) and; 
in response to determining that the video data corresponding to the user request to play the video content within the content item in the presented message stream should not be played on the user device, (Paul: ¶ 61-66, 79-85, 98-107; Fig 7A, 7B, 8-10: determination by client system request server to send only audio component of a media stream to a particular client); and 
obtaining, from the messaging platform, audio data of the video content ((Paul: ¶ 54-57; Fig 5B: upon selection of a second user interface element a user request to present audio only or audio and an image or animation is provided to the social-networking system; the client 
 presenting still content within the content item in the presented message stream while playing the audio data of the video content on the user device (Paul: ¶ 56-66, 79-85, 98-107; Fig 5A, 5C, 7A, 7B, 8-10: user device receives and outputs an audio portion of the stream and upon a determination to present audio only displays a static image associated with the content item that is the video presented in Fig 5A is replaced with the static image displayed in Fig 5C)
Paul teaches receiving, by the user device, a selection of a user interface element of the content item occurring in the presented message stream (Paul: ¶ 54-57; Fig 5B) wherein the selection represents a user request to present the video content within the content item in the presented message stream (Paul: ¶ 54-57; Fig 5B: selection of a first user interface element indicates a user request to present audio and video whereas selection of a second user interface element indicates a user request to present audio only or audio and an image or animation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a media playback interface element, such as the one taught or suggested by Rad within the Paul taught presented message stream. The average skilled practitioner would have been motivated to do so for the purpose of allowing selection of an interface component to request playback of a media content referenced by the first content item and would have expected predictable results therefrom. Further, Examiner has taken official notice which Applicant has failed to explicitly and timely traverse and it is thus accepted as Applicant’s Admitted Prior Art (AAPA: please see MPEP 2144.03) that presentation of multimedia content such as audio and video in a social media feed, wall, sequence of messages, etc. bearing transport and presentation controls sufficient to enable the user to request to 

Regarding claim 2, 14, 28
Rad in view of Paul teaches or suggests:
A system, method and coded instructions operative of a user device, wherein playing the audio data of the video content on the user device comprises playing the audio data of the video content without presenting video data of the video content referenced by the content item (Rad: ¶ 17-35, fig 1, 2: determination of wired or wireless network quality below a quality threshold delivers audio to the user without accompanying video content); (Paul: ¶ 61-66, 79-85, 98-107; Fig 7A, 7B, 8-10: user device receives and outputs only an audio only portion of the stream).

Regarding claim 3, 15, 29
Rad in view of Paul teaches or suggests:
A system, method and coded instructions operative of a user device, wherein determining, based on device conditions, network conditions, or both, that the video content referenced by the content items should not be played on the user device comprises: determining that a measure of network bandwidth of a non-Wi-Fi network between the host server and the user device does not satisfy a threshold (Rad: ¶ 16-35, fig 1, 2: determination of wired or wireless network quality below a threshold bandwidth determines if and what type of video content should be presented to a user); (Paul: ¶ 4, 54-57, 61-66, 79-85, 98-107; Fig 4, 5B, 7A, 7B, 8-10: system determines network conditions in relation to a threshold and determines 

Regarding claim 4, 16, 30
Rad in view of Paul teaches or suggests:
A system, method and coded instructions operative of a user device, wherein determining that the network bandwidth is sufficient to stream video data of the video content referenced by the content item comprises determining that a measure of network bandwidth exceeds a threshold for at least a time threshold. (Rad: ¶ 17-35, fig 1, 2: determination of wired or wireless network quality below a threshold bandwidth determines if and what type of video content should be presented to a user); (Paul: ¶ 4, 36, 54-57, 61-66, 79-85, 98-107; Fig 3, 4, 5B, 7A, 7B, 8-10: system determines network conditions in relation to a threshold and determines audio only or audio-video operation based thereon, the network is disclosed as any of a plurality of cellular, telephone, etc. networks; the condition must be persisted beyond a particular time threshold to avoid false positives in the quality assessment).

Regarding claim 5, 17, 31
Rad in view of Paul teaches or suggests:
A system, method and coded instructions operative of a user device, wherein initiating presentation of the video data comprises initiating presentation of the video data without restarting the video content referenced by the content item (Rad: ¶ 17-35, fig 1, 2: system caches current content stream such that the transition to a higher or lower quality content occurs at a time position of the request for the higher or lower quality content without re-starting the content); (Paul: ¶ 31-36; 54-57, 61-66, 79-85, 98-107; Fig 3, 5B, 7A, 7B, 8-10: system 

Regarding claim 7, 19, 32
Rad in view of Paul teaches or suggests:
A system, method and coded instructions operative of a user device, wherein the  messaging platform is configured to store a plurality of versions of the video data, wherein each version has a different respective required bandwidth, and wherein requesting, by the user device from the  messaging platform, video data for the video content referenced by the content item comprises requesting a version of the video data corresponding to the increase in network bandwidth (Rad: ¶ 17-35, fig 1, 2: system caches current content stream as a multi format file or in separate containers for each format); (Paul: ¶ 5-731-36; 61-66, 79-85, 98-107; Fig 3, 7A, 7B, 8-10: system operates dynamically in relation to network conditions based on network bandwidth relationships to particular formats of audio ). Examiner has taken official notice which Applicant has failed to timely traverse and it is thus accepted as Applicant’s Admitted Prior Art (AAPA: please see MPEP 2144.03) that the storage of media files at different video resolutions would have comprised an obvious inclusion.

Regarding claim 8, 9, 24, 25, 33, 34
Rad in view of Paul teaches or suggests:
A system, method and coded instructions operative of a user device, wherein determining, based on device conditions, network conditions, or both, that the video content should not be played on the user device comprises: determining that a screen of the user device is asleep or locked. While Rad and Paul do not explicitly teach the determination that a device, 

Regarding claim 23, 37, 38
Rad in view of Paul teaches or suggests:
A system, method and coded instructions operative of a user device, wherein the operations further comprise: presenting, by the user device, the video content within the content item in the presented message stream; and in response to determining that the video data corresponding to the user request to play the video content within the content item in the presented message stream should not be played on the user device, modifying, by the user device; the presented message stream including modifying the content item to present the still content instead of the video content while playing the audio data of the video content on the user device. (Rad: ¶ 17-35, fig 1, 2: AV or audio-only streamed based on thresholded quality of service parameters); (Paul: ¶ 56-66, 79-85, 98-107; Fig 5A, 5C, 7A, 7B, 8-10: user device receives and outputs an audio portion of the stream and upon a determination to present audio only displays a static image associated with the content item that is the video presented in Fig 5A is replaced with the static image displayed in Fig 5C)


Claims 10-12, 21, 22, 26, 27, 35, 36 rejected under 35 U.S.C. 103 as being unpatentable over Rad in view of Paul as applied to claims 1-5, 7-9, 13-17, 19, 20, 23-25, 28-34, 37, 38 supra and further in view of Brondijk: 20160381399 hereinafter Bron.
Regarding claim 10, 21, 22
Rad in view of Paul does not explicitly teach an audio-only and/or audio/video metadata such that a second content item with second video content having a no-audio-only flag that indicates that the second video content should not be presented with only audio data, wherein the no-audio-flag is set by the messaging platform or a creator of the video content; and determining based on the no-audio-only flag that the second video content should be presented with video data despite device conditions, network conditions, or both, indicating that video content should not be presented at the user device; and in response, requesting, by the user device both video data and audio data of the second video content.
In a related field of endeavor Bron teaches the utility of a replaceable/mandatory audio data flag appended to an audiovisual data stream such that particular audio cannot be muted or replaced by a downstream user or user system and must be included in the presented media (Bron: ¶ 17-29, 125, 186, 227). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a mandatory audio flag within the Rad in view of Paul multimedia. The average skilled practitioner would have been motivated to do so for the purpose of managing interruptions of particular media in concert with system-wide and/or user preferences such as for emergency broadcasting of information or to respect the artistic intent of a creator/producer of a media and would have expected predictable results therefrom.
Regarding claim 11, 12, 26, 27, 35, 36
Rad in view of Paul in view of Bron teaches or suggests


Response to Arguments

Applicant’s arguments in concert with amended claims, see Remarks and Claim, filed 3/9/21, with respect to the rejection(s) of claim(s) 1-5, 7-17, 19-38 under 35 USC 103 over Paul in view of Quirino or Paul, Quirino and Brondijk have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Radford in view of Paul or Radford in view of Paul in view of Brondijk.

Conclusion

Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701.  The examiner can normally be reached on 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                    /PAUL C MCCORD/Primary Examiner, Art Unit 2654